Citation Nr: 0021939	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a cyst of the 
flexor tendon, right great toe, status post excision of 
plantar fibromatosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The appellant served on active duty from May 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1999.

While the case was in remand status, an issue previously on 
appeal - service connection for pes planus - was granted by 
the RO.  This issue is no longer in appellate status because 
as of the date of this decision, the appellant has not filed 
a notice of disagreement regarding the rating/effective date 
assigned for this disability.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

It is also noted that the appellant was awarded an increased 
rating for his service-connected right great toe disability, 
from zero percent to 10 percent, by rating action in January 
2000.  Since he continues to disagree with this rating, see 
Statement in Support of Claim, dated February 22, 2000, the 
claim remains at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded and veteran 
has not withdrawn claim).


REMAND

The RO did not substantially comply with the directives of 
the Board's May 1999 remand, as discussed below.  See Talley 
v. Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the claimant the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In its remand of May 1999, the Board instructed the RO to 
provide the appellant VA examinations for his foot disorder 
claims because the evidence of record was inadequate to 
decide these claims.  There remains a lack of sufficient 
evidence.  The reports of the VA feet and scars examinations 
conducted in September 1999 are inadequate because they do 
not provide sufficient information for the Board to determine 
the current degree of impairment resulting from the right 
great toe disability.  These examination reports are 
comprised of answers to specific questions to which the Board 
does not have access and hence, there is information 
contained in the answers that can only be interpreted by 
reference to the questions.  Since the Board does not have 
access to the specific questions, it is impossible to 
interpret the findings from the 1999 VA examinations.  The 
Board does not, therefore, have sufficient medical evidence 
upon which to decide the claim.  On remand, the RO should 
obtain comprehensive reports of the September 1999 VA feet 
and scars examinations, to include the questions to which the 
examiner was responding.

Further, the Board does not have sufficiently clear medical 
evidence on which to base a decision.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The medical evidence shows that 
the appellant has multiple disorders of the feet (status post 
excision of plantar fibromatosis, bilateral flat feet, healed 
scar on plantar aspect of right foot, mild left hallux 
valgus) that impair his ability to walk.  All of these 
disorders are clearly contributing to the functional 
impairment that he is experiencing.  However, the medical 
findings reported on the September 1999 VA feet and scars 
examinations did not sufficiently determine which portion of 
the appellant's current symptomatology and functional loss 
was associated with the service-connected right great toe 
disability as opposed to the other disorders, which now 
include the service-connected pes planus.  For example, on 
the September 1999 VA feet examination, the examiner opined 
that while there were no residuals of the right great toe 
disability other than the mildly tender scar from the plantar 
fibromatosis excision surgeries performed in the distant 
past, the appellant's decreased range of motion in his right 
ankle and on dorsiflexion of the right great toe was possibly 
related to the past excision surgeries for the fibromatosis.  
The Board's remand of May 1999 specifically requested that 
the examiner identify "all residuals" of the service-
connected right great toe disability.  Hence, while it 
appears that the appellant has a rather complicated medical 
picture with regard to his feet, the aforementioned 1999 VA 
feet and scars examinations do not adequately address this 
matter.  It is therefore necessary to obtain a new medical 
examination.

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following development:

1.  The RO should obtain comprehensive 
reports of the September 1999 VA feet and 
scars examinations from the Montgomery-VA 
Medical Center.  The RO should make sure 
that the reports contain the specific 
questions that prompted the examiner's 
responses in the original examination 
reports.  All reports received should be 
associated with the claims folder.

2.  Next, the RO should schedule the 
appellant for comprehensive VA feet and 
scars examinations to evaluate the 
severity of his service-connected right 
great toe disability (cyst of the flexor 
tendon, right great toe, status post 
excision of plantar fibromatosis).  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims folder and remand instructions 
were reviewed and considered in 
connection with the requested 
examinations.  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the right great 
toe disability, to include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the 
relevant joints of the right foot tested.  
All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the right foot.  The examiner 
should also discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should describe whether pain 
significantly limits functional ability 
during flare-ups or with prolonged 
standing or walking.  If there is no 
limitation of motion or function, or no 
objective indications of pain, such facts 
must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect the 
service-connected right great toe 
disability has upon the appellant's daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Further, the examiner should render an 
opinion addressing which of the 
appellant's symptomatology and/or 
functional loss is attributable to his 
service-connected right great toe 
disability as opposed to his other foot 
disorders, to include the bilateral pes 
planus.  If it is impossible to 
distinguish the symptomatology and/or 
functional loss due to any other foot 
disorder, the examiner should so 
indicate.  In rendering this opinion, it 
would assist the Board if the examiner 
discussed the appellant's symptoms and 
recent objective medical findings.  The 
medical rationale for all opinions 
expressed must be provided.  The reports 
of the examinations should be thereafter 
associated with the claims folder.

The appellant should be given adequate 
notice of the requested examinations 
which includes advising him of the 
consequences of failure to report for an 
examination.  If he fails to report for 
an examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner, it must be returned to the 
author for corrective action.

4.  Following completion of the above, 
the RO should readjudicate the claim that 
remains at issue on appeal (increased 
rating for right great toe disability) 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


